DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Preliminary Amendment filed on 11/01/2019 has been acknowledged.

Allowable Subject Matter
Claims 11-30 are allowed.
The following is an examiner’s statement of reasons for allowance: In the Examiner’s opinion in regards to claim 11, Lu et al (US 7668645 B2) teaches an automotive vehicle having a control system comprising a first sampling unit (18, i.e. control system) that samples detection results of the acceleration sensor (32) with a first sampling cycle to obtain first sampling data (Column 12, lines 12-58).  However Lu et al does not teach the limitations of the road surface information collection device further comprising a second sampling unit that is activated based on a condition that the acceleration sensor is positioned within a first predetermined range including a back side of a point on the tire in contact with the ground and that samples detection results of the acceleration sensor with a second sampling cycle shorter than the first sampling cycle to obtain second sampling data as the road surface information in combination with the remaining limitations of independent claim 11.  The remaining claims 12-30 are allowed due to their dependency.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Duret (US 7983875 B2) - The invention relates to a method of determining a rolling condition of a member rotating on a surface.
Mizukoshi (US 5373446 A) - The object of the present invention is to provide a vehicle ground-speed detecting apparatus which detects a ground-speed of a vehicle with improved accuracy.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMAINE L JENKINS whose telephone number is (571)272-2179. The examiner can normally be reached M-F 7-3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER MACCHIAROLO can be reached on 5712722375. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.L.J/Examiner, Art Unit 2856                                                                                                                                                                                                        

/ANDRE J ALLEN/Primary Examiner, Art Unit 2856